         Case 4:19-cv-00090 Document 35 Filed on 07/26/19 in TXSD Page 1 of 7



                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

SOUTHERN CALIFORNIA PUBLIC                                      §
POWER AUTHORITY, et al.,                                        §
                                                                §
           Plaintiffs,                                          §
                                                                §
v.                                                              §   Civil Action No. 4:19-cv-00090
                                                                §
ULTRA RESOURCES, INC.,                                          §   Hon. Vanessa D. Gilmore
                                                                §
           Defendant/Counter-Claimant,                          §
                                                                §
v.                                                              §
                                                                §
SOUTHERN CALIFORNIA PUBLIC                                      §
POWER AUTHORITY, et al.,                                        §
                                                                §
           Counter-Defendants                                   §
                                                                §
GRIZZLY OPERATING, LLC f/k/a                                    §
VANGUARD OPERATING, LLC, et al.,                                §
                                                                §
           Reorganized Debtor,                                  §
                                                                §
v.                                                              §
                                                                §
ULTRA RESOURCES, INC.,                                          §
                                                                §
           Claimant.                                            §

               ORIGINAL PLAINTIFFS’ CONSOLIDATED REPLY TO
    RESPONSES TO ORIGINAL PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT 1

           Plaintiffs Southern California Public Power Authority (“SCPPA”) and Turlock Irrigation

District (“TID”; together with SCPPA, the “Plaintiffs” or “SCPPA/TID”), each of which are

creditors in the above-referenced bankruptcy proceeding (the “Bankruptcy Case”) and original

plaintiffs and counter-defendants in this adversary proceeding (the “Adversary Proceeding”), file

1
    Originally filed on October 6, 2017, in Adv. P. No. 17-3044, at Dkt. 77.




                                                            1
      Case 4:19-cv-00090 Document 35 Filed on 07/26/19 in TXSD Page 2 of 7



this their Consolidated Reply (the “Reply”) in support of their Original Plaintiffs Motion for

Summary Judgment (the “SCPPA/TID Motion”) [Dkt. No. 51] and in reply to (a) Ultra

Resources, Inc.’s Consolidated Response to Plaintiff/Counter-Defendants’ Motions for Summary

Judgment (the “Ultra Response”) [Dkt. No. 72]; and (b) Pinedale Energy, Inc. and Standard

Energy Corp.’s Response to Original Plaintiffs’ Motion for Summary Judgment (the “Pinedale

Response”) [Dkt. No. 73], and would respectfully show the Court as follows:

                                             I.
                                     CONSOLIDATED REPLY

        1.      SCPPA, TID, Vanguard, and Anadarko have requested summary judgment on

two alternative bases: (a) First, the Wyoming collateral estoppel doctrine necessitates recognition

of the Wyoming District Court decision, as affirmed by the Wyoming Supreme Court, that the

SAA allocates the Pinedale Unit NPI burden among working interest owners according to the

Proportionate Revenue Method; 2 and (b) the SAA plainly and unambiguously also allocates the

NPI burden according to the Proportionate Revenue Method. Ultra, Pinedale/Standard, and

SWEPI argue, to varying degrees, that this Court should disregard the Wyoming courts’

decisions and allocate the Pinedale NPI burden according to each non-settled working interest

owner’s individual profits. They make this request despite the undisputable fact that every

contribution mentioned in the SAA is based upon each party’s working interest share of the

minerals produced from the Pinedale Field, or the revenues derived therefrom.

        2.      All of the arguments set forth in the Ultra Response are addressed in the




2
 Capitalized terms not defined herein shall have the meaning ascribed in the SCPPA/TID Motion and/or the
Original Plaintiffs’ Consolidated Response to Motions for Summary Judgment (the “SCPPA/TID Response”) [Dkt.
No. 74].




                                                    2
       Case 4:19-cv-00090 Document 35 Filed on 07/26/19 in TXSD Page 3 of 7



SCPPA/TID Motion and/or Response, which is incorporated herein as though set forth in full. 3

However, two arguments in the Ultra Response warrant specific reply.

          3.     First, Ultra analyzes certain “exceptions” to application of estoppel set forth in the

Restatement of Judgments (Second) (the “Restatement”) in order to advance its argument that

collateral estoppel is a permissive doctrine that should not be applied for equitable reasons,

irrespective of whether the Wyoming estoppel test is satisfied.                     Second, Ultra argues that

SCPPA/TID’s reading of the SAA results in “profoundly negative consequences” to themselves

and other working interest owners. As demonstrated below, both arguments lack merit.

A.        The Authorities Cited in Ultra’s Response Do Not Justify Ultra’s Disregard for the
          Wyoming Courts’ Prior Decisions.

          4.     Ultra’s argument that the Restatement provides “exceptions” that would allow this

Court to disregard the Wyoming courts’ prior decisions is yet another attempt to avoid the four-

part Wyoming estoppel test. Tellingly, Ultra failed to cite a single Wyoming case where a court

ruled that any such “exceptions” allow re-litigation of an issue when the four-factor Wyoming

test is satisfied. And the cases cited by Ultra cites are otherwise inapposite. See Ultra Response

(citing Delgue v. Curuchet, 677 P.2d 208 (Wyo. 1984), and Elliott v. State, 247 P.3d 501 (Wyo.

2011)).

          5.     Importantly, Delgue was decided before the Wyoming Supreme Court adopted

3
  Provided, however, Exhibit A to the SCPPA/TID Response (the “Ultra Letter”) was referenced and attached in
response to arguments set forth in the Ultra Motion, and is herein incorporated only for rebuttal purposes. For
instance, in the Ultra Response, Ultra argues that there is “no support in . . . contemporaneous evidence, or logic”
that the parties intended for the NPI burden to be allocated based on respective working interest revenue; that the
relief SCPPA/TID seeks is “absurd”; that the District Court did not decide how NPI obligations would be shared
between the working interest owners; and that the Proportionate Revenue Method is “manifestly irrational . . . .”
The Ultra Letter directly rebuts these arguments by way of admission from Ultra that it allocated the NPI awarded to
the NPI Owners pursuant to each working interest owners’ share of the revenues and irrespective of whether each
party realized a profit or loss. Ultra Response at ¶¶ 1, 4, 10, and 13. Incorporation of Exhibit A should not (and is
not intended by SCPPA/TID to) change the analysis that (a) collateral estoppel bars re-litigation of the issue and
(b) the unambiguous terms of the SAA require allocation of NPI obligations by respective working interest
ownership.




                                                         3
      Case 4:19-cv-00090 Document 35 Filed on 07/26/19 in TXSD Page 4 of 7



the current four-factor test for collateral estoppel that Wyoming law now employs. Cf. Polo

Ranch Co. v. City of Cheyenne, 61 P.3d 1255, 1259 (Wyo. 2003). In that case, in connection

with an appeal relating to a prescriptive easement determination, the Wyoming Supreme Court

principally analyzed whether the issue was “actually and necessarily before the district court” in

the prior action. 677 P.2d at 214. Finding that the “actual and necessary” element was not

satisfied, and in light of the Court’s “difficulties with respect to the prior judgment,” the Court

held that the issue was not precluded from litigation.

       6.      The Delgue holding has no application to this case.                Here, Wyoming’s

subsequently-established four-part test must be applied; the “actual and necessary” element is

expressly not included in the current estoppel test; the “identical issue” factor is clearly satisfied;

and the facts are substantially and materially different here (Ultra effectively seeking appellate

review of the Wyoming courts) than in Delgue (the highest Wyoming court electing to determine

on the merits a Wyoming real property issue).

       7.      Elliott v. State also does not advance Ultra’s argument. Unlike in Delgue, Elliott

applies the modern Wyoming estoppel test. 247 P.3d at 504. In fact, the entirety of the Court’s

opinion relates to failure of the “privity” and “full and fair opportunity to litigate” factors. Id.

(finding that “privity” does not exist between the department of transportation and the district

attorney; and finding that an administrative probable cause hearing did not afford a full and fair

opportunity to litigate the DWUI charge). While the Court makes a cursory reference to certain

estoppel exceptions from the Restatement, it provides zero analysis of the factors and doesn’t

base its holding, in any way, on any estoppel exception. The Court simply held that the four

factors required for collateral estoppel to apply were not satisfied under the facts of that case.

       8.      Under current Wyoming law, estoppel must be applied if the four factors




                                                  4
       Case 4:19-cv-00090 Document 35 Filed on 07/26/19 in TXSD Page 5 of 7



addressed in the SCPPA/TID Motion are satisfied. 4 The Delgue and Elliott cases do not alter

that analysis.

B.       The SAA’s Allocation Method, Based upon Working Interest Owners’
         Proportionate Revenues, Does Not Produce “Profoundly Negative Consequences.”

         9.       Second, Ultra argues that SCPPA/TID’s reading of the SAA results in

“profoundly negative consequences” to themselves and other working interest owners. Among

other reasons, Ultra’s conclusion is unfounded because it incorrectly states that SCPPA/TID’s

SAA interpretation yields payment of 5% revenues but results in receiving no credit for any

expenses.          Ultra’s     argument        demonstrates        a    profound       misunderstanding          and/or

mischaracterization of the SAA’s allocation steps and the SCPPA/TID briefing.

         10.      Under the SAA, as explained at length in the SCPPA/TID Motion and Response,

the operator is supposed to charge 5% of the total expenses to the net profits account, instead of

charging the expenses to individual working interest owners under their joint interest billings.

Stated differently, the SAA call for sharing of 5% of the total operating expenses differently, and

entirely consistent with the consolidated NPI obligation.

         11.      Ultimately, the SAA says what it says, and no amount of Ultra table-pounding can

alter that fact. The inevitable result of the accounting steps stated in the SAA is that each party

contributes to the net profit burden in direct proportion to its working interest share of the

minerals it takes from the Pinedale Field, or the revenues it derives from its sale of those

minerals. 5 The parties’ predecessors agreed to that method, and the parties have not agreed to


4
  In any event, as reflected in SCPPA/TID’s prior briefing on the collateral estoppel doctrine, none of the possible
“exceptions” to the collateral estoppel doctrine provide justification for this Court to disregard the prior decisions of
the Wyoming District Court and the Wyoming Supreme Court in this case.
5
 Ultra, as operator, is the party charged with compiling the revenue and expense data, calculating whether an NPI is
due, and then allocating that obligation between the parties. Yet, rather than substantiate its claim that the
Proportionate Revenue Method is “absurd” by running the calculation of the existing consolidated data uniquely in



                                                           5
       Case 4:19-cv-00090 Document 35 Filed on 07/26/19 in TXSD Page 6 of 7



amend or change it.

                                                     II.
                                                 CONCLUSION

         12.      The plain language of the Supplemental Accounting Agreement requires that the

NPI burden be allocated based on the Proportionate Revenue Method. Moreover, the four-part

Wyoming collateral estoppel test is satisfied, which prohibits re-litigation of the SAA allocation

question. For these reasons, as set forth more fully in the SCPPA/TID Motion and Response, the

Plaintiffs respectfully request that the Court grant the SCPPA/TID Motion, deny the Ultra and

Pinedale Motions, and grant such other relief to SCPPA/TID as is just and appropriate under

prevailing law and equity.




                               [Remainder of Page Intentionally Left Blank]




its control, Ultra makes conclusory statements and relies on an extreme hypothetical (in addition to mangling
SCPPA/TID’s actual interpretation of the SAA). Ultra’s strategy is not accidental. Were it to “do the math,” the
result would yield an allocation system that is in line with the interest being paid, particularly when aggregated over
time. Most assuredly, SCPPA and TID live in no fear of being “hoisted on their own interpretive petard” by
prevailing in this matter. See Ultra Response at ¶ 16.




                                                          6
      Case 4:19-cv-00090 Document 35 Filed on 07/26/19 in TXSD Page 7 of 7



DATED: July 26, 2019.                           Respectfully submitted,

                                                MUNSCH HARDT KOPF & HARR, P.C.

                                                By: /s/ John D. Cornwell
                                                John D. Cornwell
                                                Texas Bar No. 24050450
                                                Federal ID No. 610439
                                                700 Milam Street, Suite 2700
                                                Houston, TX 77002-2806
                                                Telephone: 713.222.1470
                                                Facsimile: 713.222.1475
                                                jcornwell@munsch.com

                                                Counsel for Southern California Public Power
                                                Authority and Turlock Irrigation District



                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 26th day of July, 2019, a true and correct

copy of the foregoing Reply was served electronically through the Court’s ECF transmission

facilities on all parties registered to receive ECF notice in this case.

                                                By: /s/ John D. Cornwell
                                                John D. Cornwell
                                                Texas Bar No. 24050450




                                                   7
